MEMORANDUM **
Appellant Cao Huu Tran appeals the ruling of the Bankruptcy Appellate Panel of the Ninth Circuit affirming the ruling of the United States Bankruptcy Court for the Eastern District of California sustaining objections by the Chapter 18 Trustee and certain creditors to confirmation of Appellant’s third amended Chapter 13 plan and dismissing Appellant’s Chapter 13 case.
Appellant incurred large gambling debts over the several months prior to filing his Chapter 13 petition, and admitted to gambling at least once after filing his petition. He also borrowed large sums of money from family members to repay other gambling debts. At the time he filed his Chapter 13 petition, Appellant owed just under $150,000 to casinos and family members, all gambling-related debt. The bankruptcy court identified Appellant’s admitted gambling problem as the major obstacle to confirmation of the plan.
The bankruptcy court denied confirmation of Tran’s third amended Chapter 13 plan and ultimately dismissed Tran’s case because, though Tran was given several opportunities to prove that his gambling problem would not render his plan infeasible, and though he was given additional time in which to do so, Tran failed to submit a confirmable plan. Under these circumstances, the bankruptcy court did not abuse its discretion in denying confir*568mation and dismissing the case. See 11 U.S.C. § 1307(c).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.